Citation Nr: 0013176	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-02 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
respiratory disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
nasal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A rating decision in June 1979 denied entitlement to 
service connection for bronchitis and a nasal condition; the 
veteran was notified of the decision and did not file a 
timely substantive appeal.

2.  Additional evidence submitted since the June 1979 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for a respiratory and nasal disorder.


CONCLUSIONS OF LAW

1.  A rating decision in June 1979, denying entitlement to 
service connection for bronchitis and a nasal condition, is 
final.  38 U.S.C.A. § 7105 (West 1991).

2.  Additional evidence received since June 1979 is not new 
and material, and the veteran's claim for service connection 
for a respiratory and nasal disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A rating decision in June 1979 denied entitlement to service 
connection for bronchitis and a nasal disorder.  The June 
1979 rating decision is final, and the claim may only be 
reopened if new and material evidence is submitted.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The veteran attempted 
to reopen his claim, and the RO denied that request in the 
December 1998 rating decision which gives rise to the present 
appeal. 

The law provides, except as provided in § 5108, when a claim 
is disallowed by an agency of original jurisdiction, the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. § 7105.  If new and material evidence is 
presented and secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Second, if new and material 
evidence has been presented, then, immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  Third, if the 
claim is found to be well grounded, then the merits of the 
claim may be evaluated, after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been met.

At the time of the June 1979 rating action, the evidence 
consisted of the veteran's service medical records and VA 
examinations and treatment records.  A service medical record 
dated in September 1943 indicates that the veteran was 
treated for "Pneumonia, Broncho, type undetermined, 
Bilateral."  Another service medical record dated in 
September 1943 contains an entry of "catarrhal."  An 
October 1943 record revealed an impression of pleurisy, 
apparently secondary to pulmonary infarction.  Clinical 
evaluation of the lungs and nose on the veteran's October 
1945 service separation examination was normal, and the chest 
X-ray was negative.

At a VA examination in November 1966, the veteran's nose, 
chest, and lungs were normal.  At a VA examination in 
February 1967, the veteran stated that he had catarrh on both 
sides of his nose.  No obstructive breathing was found.  
Examination of the veteran's respiratory system revealed no 
rales, rhonchi, or wheezing.  The diagnosis was rhinitis, 
hypertrophic, mild.  A March 1971 VA record reflected 
diagnoses of chronic sinusitis and bronchitis.

In June 1979 the RO denied the veteran's claim of service 
connection for bronchitis and a nasal condition on the basis 
that there was no evidence of a nasal condition in service, 
and that a chronic lung disease had not been shown in 
service.  The RO noted that the veteran's lungs and chest 
were normal on his October 1945 service separation 
examination.

The newly submitted evidence consists of private and VA 
medical records, as well as statements from the veteran.  The 
additional post service medical records show that the veteran 
suffers from chronic obstructive pulmonary disease, 
bronchitis, sinusitis, and acute nasopharyngitis.  A private 
medical record indicates that the veteran was treated for 
pulmonary tuberculosis in July 1972.  In his substantive 
appeal and elsewhere, the veteran continued to assert that 
his current respiratory and nasal conditions were related to 
treatment he had received for similar conditions during his 
active military service.

The additional evidence submitted since the June 1979 rating 
decision is new but it is not material, in that it does not 
bear directly and substantially upon the specific matter 
under consideration, i.e., it does not show that the veteran 
suffered from a chronic respiratory or nasal disorder during 
service, and it does not present medical evidence of a nexus, 
or relationship, between a chronic respiratory or nasal 
disorder and service.  The veteran's statements simply 
reiterate his belief that his respiratory and nasal disorders 
are related to service.  However, as a lay person, he is not 
competent to suggest medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
concludes that the evidence submitted subsequent to the June 
1979 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), in that the new 
evidence, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claims.  
See 38 U.S.C.A. § 5108.  Thus, the veteran's claim to reopen 
must be denied.

The Board notes that it is aware of no evidence which may 
prove to be new and material, but which has not been 
submitted with the application.  See 38 U.S.C.A. § 5103(a); 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen claims of service connection 
for a respiratory and nasal disorder is denied.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

